Citation Nr: 0918591	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  99-12 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for Behcet's disease.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1979 to 
September 1980.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1997 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, which, in 
pertinent part, found that new and material evidence had not 
been submitted to reopen the claim.  

In June 2003, the Board remanded the claim to afford the 
Veteran a Board hearing.  The Veteran provided testimony at a 
hearing before the undersigned at the RO in August 2004.  A 
transcript of the hearing is of record.  

In December 2004, the claim was remanded for additional 
development.  In August 2008, the Board considered the claim 
on the merits; determined that new and material evidence had 
been received to reopen the claim; and remanded the claim for 
additional development.  The requested development has been 
completed and the case has been returned to the Board.


FINDING OF FACT

Current Behcet's disease was initially manifested during 
active service.


CONCLUSION OF LAW

Behcet's disease is presumed to have been incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1111, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating the claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating her claim.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); see also Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303.

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a Veteran  had a chronic condition in 
service or during the applicable presumptive period, which is 
related to a current disability.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, certain chronic diseases, including organic 
diseases of the nervous system, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  

Factual Background 

Service treatment records are negative for a diagnosis of 
Behcet's disease.  In December 1979, the Veteran was treated 
for a complaint of urinary incontinence when running.  That 
same month she was treated for left foot edema and pain.  
Diagnoses were not provided in either instance.  

In July 1980, the Veteran was treated for gastrointestinal 
distress that was initially believed to be the result of 
acute food poisoning or acute biliary colic acute, but was 
later diagnosed as pancreatitis.  In August 1980, she was 
treated for a lump that had been present on her right arm for 
one month and caused dull ache.  The notes indicate that the 
lump was of unknown clinical significance.  The Veteran 
declined the opportunity to have a separation examination at 
the time of discharge in August 1980.

Beginning in April 1984, the Veteran sought private medical 
treatment for migraine headaches.  During the clinical 
evaluation, she reported a history of migraines since age 12; 
and a "positive brain scan" in 1982.  The clinical 
impression was 'possible vascular headache, muscular 
contraction headache.'  She was treated for muscle spasms in 
her neck and trapezium muscles in August 1984.  A November 
1984 clinical note shows that she complained of numbness in 
her fingers and toes, and coldness in her hands and feet.  
The cause was unknown.  

In February 1986, the Veteran sought private medical 
treatment for symptoms of weakness, abnormal movements of her 
mouth and motor extremities, blurred vision, headaches, 
urinary incontinence, and headaches.  Upon examination, she 
was neurologically intact.  The clinical impression was a 
drug reaction.  She was treated later that month for 
irritated eyes, diagnosed as viral conjunctivae, bilateral.  
A June 1986 record shows the Veteran reported noticing 
'burst' blood vessel on her legs and arms for two weeks in 
duration.  She also reported symptoms of tiredness, fatigue 
and occasional swelling of her face and hands, occasional 
numbness of hands and weakness in her hands and legs.  All 
clinical tests were within normal limits upon clinical 
examination.

In August 1986, she was treated for swollen lips, a sore 
throat, and bruised legs.  On clinical evaluation, she also 
reported burning urination and recurrent yeast and urinary 
infections.  The physical examination was positive for fever 
blisters on her lower lip and under the tongue (diagnosed as 
herpes complex I), and bruises on her bilateral thighs.  

A November 1987 VA outpatient treatment record reveals that 
the Veteran reported symptoms similar to Raynaud's phenomenon 
began in 1981; weakness and fatigue in 1984; and also 
decreased memory, loss of balance, numbness in her thumb, and 
visual disturbances in 1987.  In December 1987, the Veteran 
received private treatment for sores in her mouth, blisters 
on her lips, and lesions on her upper thigh.  She also 
reported weakness, muscle spasms, Raynaud's, chills, and cold 
symptoms over the past four days.  

A December 1987 VA outpatient treatment record includes a 
timeline constructed by the Veteran's physician, based on 
information provided by the Veteran.  In pertinent part, the 
timeline reflects that symptoms of skin lesions, fatigue, 
photosensitivity, and swelling of the hands began in 1981.  A 
September 1988 VA outpatient treatment record indicated a 
prior diagnosis of Raynaud's phenomenon in 1981 and a 
complaint of anesthesia of both legs and hands, and a urinary 
tract infection in 1982.  A clinical diagnosis of Behcet's 
disease was provided in January 1988.  

In a May 1997 statement, the Veteran contended that her 
complaints of foot pain during service may have been symptoms 
of Behcet's disease.  At an August 2004 hearing, she 
testified that she experienced muscle pain, skin ulcerations, 
and meningitis during active duty service, all of which she 
believed were early onset symptoms of Behcet's disease.  

In August 2008, the claims file was sent to a VA medical 
examiner for an opinion on the etiology of the Veteran's 
Behcet's disease.  After reviewing the pertinent evidence in 
the claims file, the examiner noted that the timeline 
provided in the December 1987 VA outpatient treatment record 
clearly indicated that the Veteran's symptoms started in 
1981, within her first year of separating from service.  He 
further stated that based on all the evidence, "[I]t was 
clear that the Veteran started her initial symptoms of 
Behcet's disease during service, which were eventually 
diagnosed and treated." He further opined that "[T]he 
Veteran's Behcet's disease had its initial onset during [the] 
service without any question."

Analysis

Behcet's disease, also known as Behcet syndrome, is a chronic 
form of vasculitis (inflammation of the blood vessels) 
involving four primary symptoms: oral and genital ulcers, 
ocular inflammation, and arthritis.  Gale Encyclopedia of 
Neurological Disorders (2006). 

The Veteran is currently diagnosed as having Behcet's 
disease.  Hence, a current disability is established.  

Behcet's disease was first diagnosed in January 1988, nearly 
7 years after she separated from service in September1980.  
However, the Veteran contends that she experienced symptoms 
of skin lesions, fatigue, photosensitivity, and swelling of 
the hands as early as 1981, which she believes were the 
initial manifestations of Behcet's disease.  She is competent 
to offer lay testimony as it relates to the symptoms she 
personally observed and experienced.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007.); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  

The Board, however, must determine whether such testimony is 
credible.  If so, then her statements "may provide 
sufficient support for a claim of service connection."  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994)(distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").  

Despite the absence of any medical records showing complaints 
or treatment of such symptoms, the Board notes that the 
Veteran provided her timeline (which included the 
manifestations of pertinent symptoms as early as 1981) to 
medical personnel in November and December 1987, at a time 
when she was not seeking VA compensation.  In addition, the 
Board has not observed any contradictory statements or other 
evidence in the record that refutes her current testimony.  
Hence, her testimony is credible.  

The Veteran is not competent to opine as to medical etiology 
or render medical opinions about whether her symptoms -either 
in service or in 1981- were initial manifestations of 
Behcet's disease.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Nonetheless, the VA examiner, who reviewed all of the medical 
evidence and considered the Veteran's statements in regards 
to her medical history, has opined that Behcet's disease 
initially manifested during service.  Thus, his opinion 
provides competent evidence lining the current disease to 
service.  There is no medical opinion to contradict the VA 
examiner's opinion.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  In light of the Veteran's 
testimony, the medical opinion of record and resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
Behcet's disease was incurred during service.


ORDER

Service connection for Behcet's disease is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


